Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “HU" should be in unabbreviated form before being abbreviated in Line 11 of Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The computer program product" in Line 1 of Claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “The computer program product” as recited is not patent eligible subject matter as it is “software/data per se”. Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations. The Specifications further fails to delineate that the claimed computer program is exclusively non signal media. A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaz et al. (US 2006/0056691 A1; hereafter: Vaz)
Regarding Claim 1, Vaz teaches: a system configured for determining regions of hyperdense lung parenchyma in an image of a lung (Figure 1), the system comprising: a memory comprising instruction data representing a set of instructions (Figure 1: element 130, 135, and 140); a processor configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to (Figure 1: element 125): locate a vessel in the image (¶15: “The step of segmenting the lung parenchyma comprises: segmenting a volume of the pair of lungs from a thoracic volume; identifying airways and blood vessels in the segmented lung volume;”); determine a density of lung parenchyma in a region of the image that neighbours the located vessel (¶15: “The step of generating a perfusion map of the segmented data comprises: segmenting the lung parenchyma; performing a local smoothing; and determining local-neighborhood mean densities of the lung parenchyma”); and determine whether the region of the image comprises hyperdense lung parenchyma based on the determined density, hyperdense lung parenchyma having a density greater than -800 HU (¶17: “The method further comprises adjusting a color map to observe high density regions of interest”; ¶60: “an opacity map that highlights areas of diminished perfusion and that highlights areas of the parenchyma with abnormally high density or perfusion can be generated”; ¶57: “According to the cold-to-hot color scheme shown in FIG. 8, normal perfusion is indicated by green, diminished perfusion by blue and high perfusion by red. A center value of -800 HU is shown and in this example was selected to yield a compromise between inter-patient comparability and to exploit the available color map intra-patient”; ¶57 of Vaz suggests that hyperdense lung parenchyma has a density greater than -800 HU). 
Regarding Claim 2, Vaz teaches: the system as claimed in claim 1, wherein causing the processor to determine a density of lung parenchyma in the region comprises: causing the processor to determine the density of lung parenchyma in a region of the image that surrounds the located vessel (¶22: “identify airways and blood vessels in the segmented lung volume; and generate a mask of the lung parenchyma by removing the airways and vascular structures from the segmented lung volume.”; removing airways and vessels leaves the regions that surround the vessels).
Regarding Claim 3, Vaz teaches: the system as claimed in claim 1, wherein the image comprises a plurality of image components (¶52: “For example, an upper threshold of -990 HU for air and a lower threshold of -300 HU for blood could be used”; HU is an image component as it describes the intensity of a pixel of an image.); and wherein the determined density of lung parenchyma in the region is a distribution of density values of the image components in the region (¶3: “The present invention relates to medical image analysis, and more particularly, to a system and method for three-dimensional (3D) visualization of lung perfusion or density and a method for analyzing lung perfusion or density distribution in patients for diagnosis.”).
Regarding Claim 4, Vaz teaches: the system as claimed in claim 3, wherein the distribution of density values comprises a histogram of density values of the image components in the region (¶61: “After generating the opacity maps, histograms of the perfusion maps may then be generated and analyzed.”).
Regarding Claim 5, Vaz teaches: the system as claimed in claim 1 wherein, if the region is determined to comprise hyperdense lung parenchyma, the set of instructions, when executed by the processor, further causes the processor to: identify a medical condition associated with the hyperdense lung parenchyma using a distribution of density values in the region of the image that neighbors the located vessel (¶62: “In further analyzing the histograms and/or extracting statistics therefrom, one may distinguish acute from chronic pulmonary emboli.”; ¶65: “Moreover, because these features can be used to distinguish abnormalities in lung perfusion or density, they can be used to identify whether patients have additional conditions such as pneumonia or other types of diffuse lung disease”).
Regarding Claim 6, Vaz teaches: the system as claimed in claim 1, wherein the set of instructions, when executed by the processor, further cause the processor to: determine a location of bone in the image; and determine that hyperdense lung parenchyma is absent in the region if the region overlaps the determined location of the bone (¶22: “When segmenting the lung parenchyma the processor is further operative with the program code to: segment a volume of the pair of lungs from a thoracic volume”; segmenting lungs from a thoracic volume implies that bones are identified and filtered out in order to generate a volume of lungs).
Regarding Claim 7, Vaz teaches: the system as claimed in claim 1, wherein the set of instructions, when executed by the processor, further cause the processor to: determine a location of a hyperdense region in the image; and determine that the hyperdense region comprises pleural effusion if the location of the hyperdense region lies outside the region of the image that neighbours the located vessel (¶57: “According to the cold-to-hot color scheme shown in FIG. 8, normal perfusion is indicated by green, diminished perfusion by blue and high perfusion by red.”; ¶65: “Moreover, because these features can be used to distinguish abnormalities in lung perfusion or density, they can be used to identify whether patients have additional conditions such as pneumonia or other types of diffuse lung disease”; Other types of diffuse lung disease encompasses pleural effusion. Vaz discloses identifying high density regions in the lungs in all areas of the lung, which is consistent with identifying if a region comprises pleural effusion in a region further away from a located vessel.).
Regarding Claim 8, Vaz teaches: the system as claimed in claim 1, wherein a region is determined to comprise hyperdense lung parenchyma where the density of the lung parenchyma in the region is greater than an average density of aerated lung parenchyma (¶57: “According to the cold-to-hot color scheme shown in FIG. 8, normal perfusion is indicated by green, diminished perfusion by blue and high perfusion by red. A center value of -800 HU is shown and in this example was selected to yield a compromise between inter-patient comparability and to exploit the available color map intra-patient”; ¶47: “In other words, patches 320 indicate areas that have a lack of blood flow, patches 330 indicate areas that have healthy or normal perfusion and patches 340 indicate areas that have increased densities or abnormally high perfusion.”; the implication is that high density areas are identified based on normal aerated lung parenchyma).
Regarding Claim 9, Vaz teaches: the system as claimed in claim 8, wherein the average density of aerated lung parenchyma is approximately -800 Hounsfield units (HU) (¶52: “Basic thresholds could then be used to identify air and blood voxels within the segmented lung volume. For example, an upper threshold of -990 HU for air and a lower threshold of -30 HU for blood could be used”; air voxels in lungs encompasses aerated lung parenchyma).
Regarding Claim 14, Claim 14 recites a method that is implemented by the system claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied. (Figure 2) 
Regarding Claim 15, Claim 15 recites a computer program product comprising a computer readable medium that contain instructions that, when executed, perform the methods of Claim 14. Therefore, the rejection of Claim 14 and, by extension, Claim 1 is equally applied. (¶18, 40, and 66)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaz as applied to claims above, and further in view of Ostrovsky-Berman et al. (US 2010/0296709 A1; hereafter: Ostrovsky).
Regarding Claim 10, Vaz teaches: the system as claimed in claim 1, but does not teach that when locating a vessel the processor is configured to: segment the image to locate one or more portions of the heart; identify, from the segmentation, a stump of a vessel, wherein the stump of the vessel corresponds to a portion of the vessel that leaves the heart; and locate the vessel in the image using the stump as a starting point.
In a related art, Ostrovsky teaches that a processor is configured to: segment the image to locate one or more portions of the heart (¶97: “Optionally, if the segmented VOI depicts the heart, one or more voxels located in a region in the aorta are identified as seeds.”); identify, from the segmentation, a stump of a vessel, wherein the stump of the vessel corresponds to a portion of the vessel that leaves the heart (¶97: “Optionally, if the segmented VOI depicts the heart, one or more voxels located in a region in the aorta are identified as seeds.”); and locate the vessel in the image using the stump as a starting point (¶97: “Each vessel seed may be used as a starting point from which one or more blood vessels are grown”) for the purpose of quickly and easily locating a vessel.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaz with the above teachings of Ostrovsky in order to incorporate a region growing method with a heart as the starting point. The motivation in doing so would lie in quickly and easily locating a vessel as the heart can be quickly found in an image.
Regarding Claim 11, Vaz, in view of Ostrovsky, further teaches: the system as claimed in claim 10, wherein the image comprises a plurality of image components and wherein causing the processor to locate a vessel in the image comprises causing the processor to: for each image component in a region surrounding the stump, determine a measure that is indicative of the likelihood that the image component comprises part of the vessel (Ostrovsky: ¶109: “The local cost as a function of intensity is optionally changed dynamically during the expansion of the front, as data is gathered about the probability that a voxel of a given intensity will be a voxel of a target vessel.”); and locate a further portion of the vessel from the location of the stump and the determined measures (Ostrovsky: ¶122: “Optionally, at 312 a boost operation is performed. This boost expands the blood vessel mask further to unreached voxels of the target vessels”) for the purpose of extending the target vessel.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vaz, in view of Ostrovsky, with the additional teachings of Ostrovsky in order to incorporate determining whether an image component is a vessel and to find additional image components. The motivation in doing so would lie in the ability to extend a target vessel and generate a larger and more detailed vessel.
Regarding Claim 12, Vaz, in view of Ostrovsky, teaches: the system as claimed in claim 11, wherein causing the processor to locate the vessel in the image further comprises causing the processor to iteratively, for each further portion of the vessel that is located: for each image component in a region surrounding the further portion of the vessel, determine a measure that is indicative of the likelihood that the image component comprises part of the vessel (Ostrovsky: ¶109: “The local cost as a function of intensity is optionally changed dynamically during the expansion of the front, as data is gathered about the probability that a voxel of a given intensity will be a voxel of a target vessel.”); and locate another further portion of the vessel from the determined measures Ostrovsky: ¶122: “Optionally, at 312 a boost operation is performed. This boost expands the blood vessel mask further to unreached voxels of the target vessels”; a boost operation can be performed multiple times to continue extending vessels and is consistent with iteratively determining a measure and locating a further portion of the vessel).
Regarding Claim 13, Vaz, in view of Ostrovsky, further teaches: the system as claimed in claim 1, wherein the processor is caused to locate a vessel in the image with a diameter that is less than a predefined threshold diameter (Ostrovsky: ¶115: “The vesselness measure is based on eigenvalues of a Hessian Matrix for the voxel, at one or more different distance scales typical of the diameter of the target vessels”; implies that a predetermined diameter threshold can be set to locate vessels.”) for the purpose of accurately locating vessels based on the size of the vessels.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vaz, in view of Ostrovsky, with the additional teaching of Ostrovsky in order to incorporate a predetermined threshold diameter. The motivation in doing so would lie in more accurate determination of a vessel in an image component and accurate location of a vessel.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan et al. (US 2015/0078641 A1), Jandt et al. (US 2010/0189337 A1), Raffy (US 2007/0177785 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIUS CHAI/               Examiner, Art Unit 2668   

/VU LE/               Supervisory Patent Examiner, Art Unit 2668